
	
		I
		111th CONGRESS
		1st Session
		H. R. 3063
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2009
			Mr. Whitfield
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for payment to the survivor or surviving
		  family members of compensation otherwise payable to a contractor employee of
		  the Department of Energy who dies after application for compensation under the
		  Energy Employees Occupational Illness Compensation Program Act of 2000, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Employees Occupational Illness
			 Compensation Program Improvement Act of 2009.
		2.Payment of
			 compensation to survivors of Department of Energy contractor employees
			(a)In
			 generalSection 3672 of the
			 Energy Employees Occupational Illness Compensation Program Act of 2000 (42
			 U.S.C. 7385s–1) is amended to read as follows:
				
					3672.Compensation
				to be providedSubject to the
				other provisions of this subtitle:
						(1)Contractor
				employees
							(A)In
				generalA covered DOE contractor employee shall receive
				contractor employee compensation under this subtitle in accordance with section
				3673.
							(B)Compensation
				after death of contractor employee
								(i)In
				generalExcept as provided in paragraph (2)(B), if the death of a
				contractor employee occurs after the employee applies for compensation under
				this subtitle but before such compensation is paid, the amount of compensation
				described in clause (ii) shall be paid to a survivor (as that term is used in
				section 3674) of the employee or, if the employee has no such survivors, to the
				surviving family members of the employee in accordance with the procedures set
				forth in section 3628(e)(1).
								(ii)Amount of
				compensationThe amount of compensation described in this clause
				is the amount of compensation the contractor employee would have received
				pursuant to section 3673(a), except that if the Secretary cannot determine the
				minimum impairment rating of the employee under paragraph (1) of such section
				as a result of the death of the employee, such compensation shall not include
				compensation pursuant to such paragraph.
								(2)Survivors
							(A)In
				generalExcept as provided in subparagraph (B) or paragraph
				(1)(B), a survivor of a covered DOE contractor employee shall receive
				contractor employee compensation under this subtitle in accordance with section
				3674.
							(B)Election of
				contractor employee compensation or survivor compensationA
				survivor who is otherwise eligible to receive compensation pursuant to both
				subparagraph (A) and paragraph (1)(B) shall not receive compensation pursuant
				to both subparagraph (A) and paragraph (1)(B), but shall receive compensation
				pursuant to subparagraph (A) or paragraph (1)(B), as elected by the
				survivor.
							(C)Compensation
				after death of survivorIf the death of a survivor occurs after
				the survivor applies for compensation under this subtitle but before such
				compensation is paid and, in the case of compensation pursuant to paragraph
				(1)(B), there are no other survivors (as that term is used in section 3674) of
				the employee, the amount of compensation the survivor would have received under
				this section shall be paid to the surviving family members of the employee in
				accordance with the procedures set forth in section
				3628(e)(1).
							.
			(b)ApplicabilityThe
			 provisions of section 3672 of the Energy Employees Occupational Illness
			 Compensation Program Act of 2000 (42 U.S.C. 7385s–1), as amended by subsection
			 (a), shall apply to applications for compensation under subtitle E of such Act
			 filed before, on, or after the date of the enactment of this Act.
			
